Exhibit 10.1.a

 

Amendment No. 1 to
Indemnification Agreement

            This Amendment No. 1 to the Indemnification Agreement dated
_____________, between Kansas City Power & Light Company, and
______________________, is being made effective as of October 1, 2001, to
reflect the completion by Kansas City Power & Light Company, a Missouri
corporation ("KCPL"), of a corporate restructuring to create a holding company
structure. On October 1, 2001, KCPL entered into an agreement and plan of merger
among KCPL, Great Plains Energy Incorporated, a Missouri corporation ("GPE"),
and KCPL Merger Sub Incorporated, a Missouri corporation ("Merger Sub") and
wholly owned subsidiary of GPE. As a result of the merger, KCPL became a direct
wholly owned subsidiary of GPE. Immediately following the merger, GPE became the
successor of KCPL with respect to the rights and obligations of Kansas City
Power & Light Company under the Indemnification Agreement.

GREAT PLAINS ENERGY INCORPORATED



By:          /s/Bernard J. Beaudoin
                Bernard J. Beaudoin



KANSAS CITY POWER & LIGHT COMPANY



By:          /s/Bernard J. Beaudoin
                Bernard J. Beaudoin



 

OFFICER:


_____________________

